FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-15-00113-CV

                                 Trial Court No. 15-0581-B

Jason Rowell

Vs.

Firetrol Protection Systems
DOCUMENTS FILED                         AMOUNT      FEE PAID BY
Motion fee                                 $10.00   Niles Illich
Motion fee                                 $15.00   Niles Illich
Reporter's record                         $136.00   Niles Illich
Required Texas.gov efiling fee             $20.00   Niles Illich
Indigent                                   $25.00   Niles Illich
Supreme Court chapter 51 fee               $50.00   Niles Illich
Filing                                    $100.00   Niles Illich
TOTAL:                                    $356.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 30th day of July 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk